Citation Nr: 0732922	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-32 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to herbicides.


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945; January 1950 to January 17, 1954; and January 29, 1954, 
to May 1970.  He died in September 1997.  The appellant is 
his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In November 2006, the appellant testified at a hearing at the 
RO chaired by the undersigned Veterans Law Judge of the 
Board.  A transcript of the proceeding is of record.

In a November 2003 rating decision, the RO denied service 
connection for prostate cancer as a result of exposure to 
herbicides pursuant to VA Central Office mandating a review 
of the claim under Nehmer v. United States Department of 
Veteran's Affairs and 38 C.F.R. § 3.816.  Notification of 
this decision was mailed to the appellant later that month.  
In response, the appellant filed a timely notice of 
disagreement (NOD) in August 2004.  The RO has not, however, 
provided her a statement of the case (SOC) concerning this 
claim, precluding her from perfecting an appeal to the Board.  
Accordingly, this claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.  He was stationed in Thailand.
2.  According to the veteran's death certificate, the 
immediate cause of his death on September [redacted], 1997, was shown 
to have been the result of malignant thymoma.

3.  The veteran's malignant thymoma was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's malignant thymoma and military service or any 
incident therein, to include any exposure to herbicide 
agents.

4.  At the time of death, the veteran was in receipt of 
service connection for hypertension, rated 10 percent 
disabling, anxiety reaction, rated 10 percent disabling; left 
wrist  fracture, rated 10 percent disabling; right wrist 
tenosynovitis, rated 0 percent disabling; and bilateral 
defective hearing, rated 0 percent disabling.  His combined 
rating was 30 percent.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1103, 1116, 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West & Supp. 2007); 38 C.F.R. §§ 3.312, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to the effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was also subsequently readjudicated in a 
September 2005 statement of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding the effective date for grant of service 
connection for cause of the veteran's death, the claim is 
denied and, accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

B.  Analysis

The veteran's service medical records are negative for any 
findings of cancer.  The veteran was awarded the Vietnam 
Service Medal (VSM), Republic of Vietnam Campaign Medal 
(RVNCM), National Defense Service Medal (NDSM), among other 
decorations, and his service personnel records show that he 
was stationed at the Don Muang Air Force Base in Thailand.  
The records do not show any service in Vietnam, or any 
exposure to herbicide agents in the course of his duty 
assignments.  In October 2003, the RO requested information 
from the National Personnel Records Center (NPRC) to 
determine if the veteran had any Vietnam service.  In 
November 2003, the NPRC replied that there was no evidence in 
the veteran's service personnel records indicating Vietnam 
service.  

The veteran's medical records indicate that he was treated 
for lung cancer in 1985 and prostate cancer in 1986.  The 
Certificate of Death showed that the veteran expired on 
September [redacted], 1997, of malignant thymoma, a tumor originating 
from the thymus, which had its onset 12 years prior to death. 

The appellant contends that the veteran's cancer was due to 
herbicide exposure during the veteran's service in Vietnam.  
She noted that her husband was stationed in Thailand ands she 
submitted service personnel records to that effect; but he 
informed her that, almost every night, he would be sent on 
secret missions into Vietnam to repair aircraft.  She 
maintains that he was exposed to herbicides such as Agent 
Orange on these missions.  She notes that her husband was 
awarded the VSM, RVNCM, and NDSM, and his grave marker notes 
that he was a Vietnam veteran.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.  A service-connected disorder is one that 
was incurred in or aggravated by active service; one for 
which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, 3.310(a).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
Malignant thymoma is not one of the enumerated diseases 
listed under 38 C.F.R. § 3.309(e).  Lung cancer and prostate 
cancer are enumerated diseases.  However, there is no 
evidence that these diseases played a role in the veteran's 
death.  As will be discussed below, even if they did cause or 
contribute to the veteran's death, service connection for the 
cause of the veteran's death could not be established based 
on presumptive herbicide exposure.  

Concerning the claim of service connection for the cause of 
the veteran's death as a residual of exposure to herbicides, 
the law is clear that the individual must have served in the 
Republic of Vietnam, in the waters offshore, or in some other 
location which involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  As the 
veteran's service personnel records did not show that he 
served in Vietnam at anytime during active service, nor has 
it been shown that he visited Vietnam; there can be no basis 
to grant service connection based on presumption of exposure 
to herbicides.  The veteran has been awarded the VSM, RVNCM, 
and NDSM.  These decoration can be awarded without actual 
service in the Republic of Vietnam, as they were also awarded 
to those personnel serving in Thailand in direct support of 
operations in Vietnam from July 3,1965 to March 28, 1973.  
See Department of Defense Manual 1348.33-M, Manual of 
Military Decorations and Awards (September 1996).

Therefore, presumptive service connection for the cause of 
the veteran's death due to herbicide exposure is not 
warranted.  While the appellant may believe that the veteran 
served in Vietnam, she has not provided any competent 
evidence to support that assertion, as the veteran's service 
personnel records show that he served in Thailand.  The Board 
may not presume that the veteran was exposed to Agent Orange 
or any other herbicide based on service experience, and it 
would need to be factually established that there was 
herbicide exposure.

A claimant may establish service connection for malignant 
thymoma by presenting evidence which shows that it was at 
least as likely as not that the disease was caused by 
inservice exposure to Agent Orange.  There is no such 
evidence of record in this case as appellant has not 
presented any evidence, beyond her assertions, that the 
veteran was exposed to Agent Orange in service or that such 
exposure caused his malignant thymoma.  As a layperson, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a question regarding the etiology of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The available evidence in this case indicates that the 
veteran died in September 1997, at age 77, 27 years after 
service discharge.  The veteran's service medical records are 
silent for any abnormalities or diagnosis of cancer during 
military service.  The appellant has presented no evidence of 
a nexus between an event in service and the veteran's 
malignant thymoma.  There is no evidence showing that this 
disease was in any way related to service or putative Agent 
Orange exposure.  

At the time of death, the veteran was in receipt of service 
connection for hypertension, rated 10 percent disabling, 
anxiety reaction, rated 10 percent disabling; left wrist  
fracture, rated 10 percent disabling; right wrist 
tenosynovitis, rated 0 percent disabling; and bilateral 
defective hearing, rated 0 percent disabling.  His combined 
rating was 30 percent.  There is no evidence of record to 
suggest that these service-connected disabilities caused or 
contributed to his death; or that his history of prostate 
cancer and lung cancer was related to service.  
Accordingly, service connection for the cause of the 
veteran's death on a direct basis or a secondary basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309, 3.310(a).  The preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).
ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As already indicated, the RO issued a decision in November 
2003 denying service connection for prostate cancer as a 
result of exposure to herbicides pursuant to VA Central 
Office mandating a review of the claim under Nehmer v. United 
States Department of Veteran's Affairs and 38 C.F.R. § 3.816.  
When, as here, the appellant submits a timely NOD, but has 
not received an SOC, the Board must remand the claim to the 
RO (rather than merely referring it there) to issue an SOC 
and to give him an opportunity to perfect an appeal to the 
Board concerning this additional claim by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an SOC concerning 
the claim for prostate cancer as a result 
of exposure to herbicides pursuant to VA 
Central Office mandating a review of the 
claim under Nehmer v. United States 
Department of Veteran's Affairs and 38 
C.F.R. § 3.816.  Notify her that she still 
then needs to file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect an appeal to the 
Board concerning this additional claim.  
If, and only if, she perfects an appeal to 
the Board concerning this additional claim 
should it be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

